And the court being of the opinion that the evidence offered by the defendants below did not .constitute a defense to the action, nor entitled the defendants to any legal relief by way of damages; and did not support the amended answer and cross-petition, by such proof as would have warranted the reformation of the written.agreement between the parties, and its rejection would not therefore be prejudicial to the defendants, it is ordered and adjudged by this Court that the judgment of the General Term, reversing that of the Special Term, *642be and the same is hereby affirmed with costs to be taxed.
And proceeding here to render the further judgment that the General Term, as well as the Special should have rendered upon the admitted facts, it is ordered and adjudged that the plaintiff’s below recover of the defendants below the sum of $535.00, with interest at the rate of eight per cent, from November 22, 1886, which amounts upon October 17, 1899 (the date of this judgment), to the sum of $1,086.63.
It is further considered that the plaintiffs below recover of the defendants their costs in the Court and in the General and Special Terms of the Superior Court, to be taxed.